United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 97-1533
                                  ___________

Gregory Lew Neujahr, Citizen in         *
Party,                                  *
                                        *
              Appellant,                *
                                        *
       v.                               *
                                        *
Curtis H. Evans, County Judge, York     *
County Courthouse, York, Nebraska;      *
Alan G. Gless, District Judge, York     *
County Courthouse, York, Nebraska;      *
John C. Whitehead, District Judge,      *
Columbus, Nebraska; Jon Zavadil,        *
Platte County Sheriff and all others;   *   Appeal from the United States
John J. Kohl, Platte County Attorney    *   District Court for the
and all others; Brian J. Wangler,       *   District of Nebraska
Columbus Police Department; William *
Gumm, Chief, Columbus Police            *    [UNPUBLISHED]
Department; Stan A. Emerson,            *
Attorney, Sipple, Hansen, Emerson & *
Shumacker; Mid-East Nebraska Mental *
Health, Roberta Saunders, Clinical      *
Director, and all others; Colin E.      *
Alexander, Columbus Police              *
Department; Roger W. Anderson,          *
Sheriff, Seward County Sheriff&s Office *
and all others; Roger A. Jacobs,        *
Coroner; Christopher A. Johnson,        *
Attorney, Conway, Connally, Pauley,     *
P.C.; Kevin Schlender, Attorney;        *
James M. Dake, Attorney; Jo Peterson, *
County Attorney, Seward County           *
Courthouse; Debra M. Swanson,            *
Attorney; Charles W. Campbell, York      *
County Attorney; Daniel E. Pullen,       *
Public Defender York County; Carlos      *
Monzon, Attorney; Dale Radcliff, York    *
County Sheriff; Dina Critel-Rathjie,     *
Family Counseling Center; Attorney       *
General, Don Stenberg; Bruce E.          *
Stephens, Attorney; Richard T.           *
Seckman, Colfax County Attorney;         *
Unknown Doe, 1 to 100;                   *
                                         *
             Appellees.                  *
                                    ___________

                           Submitted: September 3, 1997
                               Filed: September 25, 1997
                                   ___________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                            ___________

PER CURIAM.

       Gregory Lew Neujahr appeals from a final order of the United States District
Court1 for the District of Nebraska, dismissing his complaint with prejudice for failing
to comply with Federal Rule of Civil Procedure 8, and denying his motions for default
judgment and for summary judgment. We have carefully reviewed the record and
affirm on the basis of the district court&s opinion. See 8th Cir. R. 47B.



      1
        The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska, adopting the report and recommendation of the Honorable David L.
Piester, United States Magistrate Judge for the District of Nebraska.

                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                             -3-